On Application nor Rehearing.
Watkins, J.
On a re-examination of this case, we have reached the conclusion that expert testimony was improperly admitted at the *962trial, which may have influenced the verdict of the jury, and that the interests of all parties will be best subserved by remanding the cause with instructions to the judge a quo to disallow such evidence.
But, as we are satisfied that, in no event, should the charter of the defendant be forfeited, so much of the decree as appertains thereto will remain undisturbed; our decree being in all other respects reversed and the cause remanded for a new trial.
It is therefore ordered and decreed that our former decree be annulled, except as to the forfeiture of the defendants’ charter, which is left in full force; and it is further ordered .and decreed that the remaining issues in the cause be remanded to the lower court for a new trial, according to law, and the views herein expressed. The defendant and appellee to pay the costs of appeal, those of the lower' court to await final trial therein.
Rehearing refused.